In re application of					:
Karpinsky et al.						:		
Serial No. 16/390,529					:	DECISION ON
Filed:	April 22, 2019 					:	PETITION
For:  VIBRATORY BATTER APPLICATION			:

This is a decision on the PETITION UNDER 37 CFR 1.181 TO WITHDRAW THE FINALITY OF THE OFFICE ACTION mailed March 03, 2021.

A Non-final Office Action was mailed on November 05, 2020 that contained a prior art rejection over all elected claims, i.e. claims 1-17, under 35 USC 103 over Karpinsky in view of Petrilli. The Applicants’ filed a reply to the Office Action on December 22, 2020. In the reply, Applicants’ amended claim 1, added claim 20 and specifically argued the prior art rejection as applied to both the independent claims and several of the dependent claims. A Final Office Action was mailed on March 03, 2021 that maintained the art rejection under 35 USC 103 over all elected claims except claims 5 and 20, which were determined to be allowable. 

The present petition was timely filed on April 30, 2021 requesting withdrawal of the finality of the March 03, 2021 Office Action. 

DECISION
Petitioner argues that the final rejection was premature because the Applicants’ argument regarding claims 3, 6, 12, and 14 were not addressed in the Final Office Action. The petition states that MPEP 707.07(f) sets forth that “[w]here the applicant traverses any rejection, the examiner should…take note of the applicant’s argument and answer the substance of it.” The petition further states that MPEP 76.07 that “the final rejection…should include a rebuttal of any arguments raised in the applicant’s reply.” It is argued in the petition that the finality of the March 03, 2021 Office Action was improper and premature because the examiner maintained the prior art rejection for claims 3, 6, 12, and 14 without providing details of why the Applicants’ arguments for their allowance are regarded to be flawed.

These arguments are not persuasive for the following reason. The Examiner’s Final Office Action clearly sets forth that claims 3, 6, 12, and 14 are rejected under 35 USC 103 “for the reasoning set forth in the previous office action” (see Final Rejection, page 4). The examiner specifically detailed the 35 USC 103 rejection in the Non-final Office Action mailed on November 05, 2020 (see pages 7, 8 and 10). While the Applicants do not agree with the Examiner’s position with respect to these claims, a clear issue between the Applicants and Examiner has been developed for each of these claims. For example, the Non-final Office Action set forth that with respect to claim 3, area 334 (Figure 11) of Karpinsky discloses a nonplanar arrangement whereby food products would tumble (page 7, lines 4-6). The reply of December 22, 2020 argued the rejection of claim 3 by stating that the invention of Karpinsky has a back wall 334 merely so that the particulate coating will only carry forwardly to spill on the wire belt and belt support pan. The Examiner, by incorporating by reference the previous Office Action in the Final Rejection, has maintained the position that the pan having a raised back wall reads on the nonplanar pan of claim 3. 


Accordingly, it is believed that a clear issue has been developed between the Examiner and Applicants with respect to each of these dependent claims and the finality of the last Office Action was appropriate and complied with the guidance set forth in MPEP 706.07(a).

For the above reasons, this petition is DENIED.  



/Timothy H. Meeks/
_____________________________      
Timothy H. Meeks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

bc

Intellectual Property Dept.DeWitt LLP2 East Mifflin StreetSuite 600Madison WI 53703-2865